Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 1/6/2022 have been fully considered, but they are not persuasive.  Applicant argues generally that Examiner merely repeats the rejection as arguments and does not answer the substance of Applicant’s arguments.  Examiner has provided and currently provides a short restatement of the relevant portion of the rejection for Applicant’s convenience and for context followed by a direct response to the substance of Applicant’s arguments.    

First, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 1, because the prior art does not disclose “selecting content previously partially consumed.”  Examiner respectfully disagrees.  Previously cited Shimy discloses selecting, with one or more processors of the electronic device, content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”; see also Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).  
This disclosure at least renders obvious the concept of two users continuing content at the point where they “left off” – accordingly, the content is indeed previously partially consumed.

Second, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 1, because the prior art does not disclose “determining, with the one or more sensors of the electronic device, whether the authorized user and the at least one other person are both looking at the electronic device.”  Examiner respectfully disagrees.
Previously cited Cho discloses determining, with the one or more sensors of the electronic device, whether the authorized user and the at least one other person are both looking at the electronic device; and presenting, with the one or more processors, the content on a display of the electronic device in response to detecting that the authorized user and the at least one other person are both looking at the electronic device (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed based on the gazes of two users).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the gaze tracking of Cho to determine whether to display the content of Shimy, because it is predictable that doing so would improve convenience by ensuring both users are ready to access content by ensuring both users are looking at the appropriate portion of the display before displaying the content.
Cho clearly renders obvious the concept of tracking the gaze of multiple users and controlling the content delivery based on that gaze tracking.  Even if a remote control is used in Shimy, it is a predictable improvement to incorporate the gaze tracking of Cho.  Examiner has met the burden for establishing obviousness.

Third, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Fourth, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 3, because the prior art does not disclose selecting a content delivery application for the content from a plurality of content delivery applications as a function of a previously used content delivery application.  Examiner respectfully disagrees.  
Previously cited Shimy discloses selecting a content from a plurality of content, the selection of the content occurring as a function of a previously used content upon which content was previously partially consumed (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).
Previously cited Murray discloses selecting a content delivery application for the content from a plurality of content delivery applications as a function of a previously used content delivery application (see Murray para. 0006, where “content associated with a list of selected content channels (e.g., Netflix and YouTube)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the plurality of content channels associated with a plurality of content of Murray to the device of Shimy, because it is predictable that doing so would improve the user experience by offering users additional sources for content to consume.
Those of ordinary skill in the art would understand from Murray that each channel may access a different application such as YouTube or Netflix.  Those of ordinary skill in the art would further understand from Murray that certain content is specifically associated with certain applications.  Even lay people understand that YouTube videos are accessed on YouTube and the content whose licensing rights are currently held by Netflix is accessed on Netflix.  It is predictable that a user would select the YouTube channel and/or application to continue watching the previously partially consumed YouTube video.  Prior to the filing date, this was practiced every day by millions of people around the world.

Fifth, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 8, because the prior art does not disclose highlighting the content previously partially consumed.  Examiner respectfully disagrees.
Previously cited Shimy discloses wherein the presenting of the content previously partially consumed by the authorized user and the at least one other person occurs concurrently with another presentation of other content, further comprising emphasizing the content previously partially consumed by the authorized user and the at least one other person to identify the content previously partially consumed by the authorized user and the at least one other person as previously consumed content (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device” which comprises the emphasizing, and “display 1000 may include media 1040, media listings 1050, and advertisement 1060” which comprises another presentation of other content).
Previously cited Makela discloses highlighting (see Makela para. 0034, where a file name on a screen is highlighted).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the highlighting technique of Makela to further emphasize the previously consumed content of Shimy, as modified by Cho, because it is predictable that the additional emphasis from Makela’s highlighting would make it easier for the user to see the content that the user wants to finish consuming as the user’s eyes will be drawn to the additional highlighting. 
Shimy states that “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device” which comprises the emphasizing, and “display 1000 may include media 1040, media listings 1050, and advertisement 1060” which comprises another presentation of other content) (see Shimy Fig. 10, and paras. 0147-0149).  Shimy states this emphasis of previously partially consumed content is performed for “a user or users” (emphasis added by Examiner) and Makela predictably discloses a common technique for emphasizing, namely, highlighting (see Makela para. 0034).  Prior to the filing date millions worldwide have used or encountered highlighted text and/or icons daily while using mobile devices – this is a very common technique for emphasis.  Accordingly, this claim is rendered obvious by the prior art.

Sixth, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 11, because the prior art does not disclose edits to the content previously partially consumed.  Examiner respectfully disagrees.  
Previously cited Shimy discloses further comprising receiving, at a user interface of the electronic device, one or more edits to the content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 13, and paras. 0161 and 0162, where content may be edited), and 
Previously cited Cadena Vedova discloses transmitting, with a wireless communication circuit of the electronic device, the one or more edits to a remote electronic device belonging to the at least one other person (see Cadena Vedova Figs. 1-3 and paras. 0013, 0018, 0026-0031, where a video is edited and transmitted to a mobile phone using a cellular network).
It would have been obvious to one of ordinary skill in the art at the time of filing to transmit the edited content of Shimy, as modified by Cho, using Cadena Vedova’s server, cellular network, and mobile phone, because it is predictable that parents would want to protect younger users from potentially obscene material when they watch content in a different location on a mobile phone.
Applicant argues that Shimy does not disclose editing content.  Shimy states exactly “. . . a device may detect profane language in content and automatically edit the profane language out if an active user's parental control settings would conflict with the detected profane language” (see Shimy para. 0161), which is not merely changing content.  It is predictable that the content that is edited is also partially consumed, because the whole point of editing the content is so that it can be consumed by a group that comprises younger users, which predictably may come and go during the viewing.  Regardless, Cadena Vedova also discloses the editing of content (see Cadena Vedova Figs. 1-3 and paras. 0013, 0018, 0026-0031, where a video is edited and transmitted to a mobile phone using a cellular network).  Prior to the filing date, videos and other content have been routinely edited and transmitted to mobile phones worldwide.

Seventh, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 12, because the prior art does not disclose determining that a content delivery application is unavailable and selecting another content delivery application.  Examiner respectfully disagrees.
Previously cited Shimy discloses an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), comprising: one or more sensors identifying at least one authorized user of the electronic device within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”) and at least one other person within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); a user interface (see Shimy Figs. 1-4, and paras. 0035, 0057, 0058, and 0186, where a “user may control the control circuitry 304 using user input interface 310”); and one or more processors, operable with the user interface and retrieving content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content when both the at least one authorized user of the electronic device and the at least one other person were within the environment of the electronic device (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”); the one or more processors changing a content presentation on the user interface to repeat presentation of the content upon detecting both the at least one authorized user of the electronic device and the at least one other person are within the environment of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”, and content is repeated for users based on their “progress”).
Previously cited Auxer discloses by a first content delivery application; the one or more processors, upon determining that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content; and using the second content delivery application (see Auxer paras. 0071 and 0145, where it is determined that the user does not have access to the application that streams the desired content; and a plurality of applications are available and each can be selected).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Auxer to determine whether or not the user still has access to the partially consumed content of Shimy, because it is predictable that convenience is improved by automatically determining the licensing rights of the content so that the user would immediately know which application has those rights and whether the user has access to that application.
Previously cited Rouse discloses selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Rouse to continue consuming the partially consumed content of Shimy, as modified by Auxer, because it is predictable that users would benefit from being able to finish consuming their content by simply switching applications when the previous application is no longer available and/or convenient to use.
Auxer teaches the general concept that it is predictable that a subset of a larger set of various different applications may have or not have access to content, including applications such as Hulu, Amazon, Netflix and TiVo (see Auxer paras. 0071 and 0145).  Anyone prior to the filing date of this application is aware that their favorite shows and movies cannot be accessed on every single application, because content providers often have to obtain licenses before providing certain content.  
Rouse further teaches the general concept that it is predictable to switch content from one application to a different application (see Rouse paras. 0091 and 0094).  In Rouse’s example, content is first consumed on a hotel video service application, and then switched to a cable service provider application to be completed.  
This is predictable for many reasons and was practiced among many people prior to the filing date of this application.  Users predictably need to finish watching content on a different device that uses different applications.  Users predictably start watching content at one location that has access to one application, but finish watching content at another location that only has access to other applications (just like the example shown in Rouse).  Licenses for content are regularly bought and sold by content providers with regularity and thereby predictably require users to switch from the first application of the content provider that previously owned the rights to the new application of the new content provider that currently owns the rights.  Accordingly, the combined teachings of the previously cited prior art render this claim obvious. 

Eighth, Applicant argues that the previously cited prior art does not disclose, nor render obvious, all the claim limitations of claim 15, because the prior art does not disclose switching between two different applications.  Examiner respectfully disagrees.
Previously cited Kelly discloses the first content delivery application for the content comprising one of an electronic book reader application or an audiobook application and the second content delivery application for the content comprising another of the electronic book reader application or the audiobook application (see Kelly para. 0002, where “[m]odern media player applications provide graphical user interfaces for browsing, selecting, accessing or playing media content, such as music, video, audiobooks, electronic books, ringtones and applications”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the music, audiobook, electronic books, and ringtone media player applications of Kelly to the device of Shimy, as modified by Auxer and Rouse, because it is predictable that doing so would improve the user experience by offering users additional sources for content to consume.
Those of ordinary skill in the art would understand from Kelly’s disclosure that “modern media player applications” comprises more than one application, and that those multiple applications may each include one or more “. . . graphical user interfaces for browsing, selecting, accessing or playing media content, such as music, video, audiobooks, electronic books, ringtones and applications” – accordingly, one of ordinary skill in the art would understand that one application could be for audiobooks, and another could be for electronic books, or multiple applications could be for both audiobooks or electronic books.
Previously cited Rouse discloses selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Rouse to continue consuming the partially consumed content of Shimy, because it is predictable that users would benefit from being able to finish consuming their content by simply switching applications when the previous application is no longer available and/or convenient to use.
Rouse is cited for the rejection of claim 12, a claim upon which claim 15 depends, and therefore also applies to claim 15 and renders obvious the concept of switching between applications, regardless of the types of applications used by the users.  Prior to the filing date, even lay people understood the need to switch between different applications on their mobile device to access different kinds of content, particularly when licenses for the content were associated with different applications thereby requiring this switching.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al., US 2011/0069940 A1 (hereinafter referred to as “Shimy”) in view of Cho et al., US 2015/0095844 A1 (hereinafter referred to as “Cho”).

Regarding claim 1, Shimy discloses a method in an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), the method comprising:
identifying, with one or more sensors of the electronic device, an authorized user of the electronic device, present within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”); 
also identifying, with the one or more sensors of the electronic device, at least one other person, also present within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); 
selecting, with one or more processors of the electronic device, content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”; see also Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”); and 
presenting, with the one or more processors, the content on a display of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”).
Shimy does not explicitly disclose determining, with the one or more sensors of the electronic device, whether the authorized user and the at least one other person are both looking at the electronic device; and presenting, with the one or more processors, the content on a display of the electronic device in response to detecting that the authorized user and the at least one other person are both looking at the electronic device.
However, Cho discloses determining, with the one or more sensors of the electronic device, whether the authorized user and the at least one other person are both looking at the electronic device; and presenting, with the one or more processors, the content on a display of the electronic device in response to detecting that the authorized user and the at least one other person are both looking at the electronic device (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed based on the gazes of two users).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the gaze tracking of Cho to determine whether to display the content of Shimy, because it is predictable that doing so would improve convenience by ensuring both users are ready to access content by ensuring both users are looking at the appropriate portion of the display before displaying the content.

Regarding claim 2, Shimy confirming, with an authentication system operational on the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”). 
Shimy does not explicitly disclose confirming that the authorized user and the at least one other person are actually looking at the electronic device.
However, Cho discloses confirming that the authorized user and the at least one other person are actually looking at the electronic device (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed only when the gazes of two users is looking at the appropriate portion of the display).

Regarding claim 22, Shimy does not explicitly disclose wherein the presenting the content on the display of the electronic device occurs only when both the authorized user and the at least one other person are looking at the electronic device.
However, Cho discloses wherein the presenting the content on the display of the electronic device occurs only when both the authorized user and the at least one other person are looking at the electronic device (see Cho Abstract, and Figs. 1 and 11, and paras. 0012, 0041, and 0044, where new content is displayed only when the gazes of two users is looking at the appropriate portion of the display).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Murray, US 2018/0310070 A1 (hereinafter referred to as “Murray”).

Regarding claim 3, Shimy discloses selecting a content from a plurality of content, the selection of the content occurring as a function of a previously used content upon which content was previously partially consumed (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).
Shimy does not explicitly disclose selecting a content delivery application for the content from a plurality of content delivery applications as a function of a previously used content delivery application.
However, Murray discloses selecting a content delivery application for the content from a plurality of content delivery applications as a function of a previously used content delivery application (see Murray para. 0006, where “content associated with a list of selected content channels (e.g., Netflix and YouTube)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the plurality of content channels associated with a plurality of content of Murray to the device of Shimy, as modified by Cho, because it is predictable that doing so would improve the user experience by offering users additional sources for content to consume.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Dawes et al., US 2021/0058355 A1 (hereinafter referred to as “Dawes”).

Regarding claim 4, Shimy does not explicitly disclose removing the content from the display when the authorized user looks away from the electronic device.
However, Dawes discloses removing the content from the display when the authorized user looks away from the electronic device (see Dawes paras. 0014, 0015, 0115-0117, where “. . . the media guidance application may terminate displaying the electronic message, e.g., upon a user request to dismiss the message, after a timeout, or when the user has looked away from the display area”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the content removal technique of Dawes on the displayed content of the electronic device of Shimy, as modified by Cho, because it is predictable that users’ privacy would be vastly improved by permitting users to remove private content from the display screen by merely looking away so that other persons do not see and consume the private content.

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Kim et al., US 2016/0057497 A1 (hereinafter referred to as “Kim”).

Regarding claim 5, Shimy does not explicitly disclose removing the content from the display when another person enters the environment of the electronic device.
However, Kim  discloses removing the content from the display when another person enters the environment of the electronic device (see Kim Figs. 22, 23, 33, 34, 43A, and 43B, and paras. 0173-0180, 0231-0237, and  0273-0277, where content is changed when a young third person is now watching).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the teaching of Kim’s multiple person detection and content presentation on the previously partially viewed content of Shimy, as modified by the gaze detection teaching of Cho, because it is predictable that parents would want to restrict the content watched by their children using Kim’s technology to terminate adult content when children enter a room and automatically switch to appropriate previously partially consumed content for the entire family to enjoy.  Doing so would predictably benefit the family by protecting children from accidentally watching inappropriate content.

Regarding claim 25, Shimy discloses content previously partially consumed (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”; see also Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device”).
Shimy does not explicitly disclose further comprising: identifying, with the one or more sensors of the electronic device, at least a third person entering the environment of the electronic device; selecting, with one or more processors of the electronic device, another content previously partially consumed by the authorized user, the at least one other person, and the at least a third person; terminating presentation of the content on the display of the electronic device in response to detecting the at least a third person entering the environment of the electronic device and, instead, presenting, with the one or more processors, the another content on the display of the electronic device in response to detecting the at least a third person entering the environment of the electronic device.
However, Kim discloses further comprising: identifying, with the one or more sensors of the electronic device, at least a third person entering the environment of the electronic device; selecting, with one or more processors of the electronic device, another content previously partially consumed by the authorized user, the at least one other person, and the at least a third person; terminating presentation of the content on the display of the electronic device in response to detecting the at least a third person entering the environment of the electronic device and, instead, presenting, with the one or more processors, the another content on the display of the electronic device in response to detecting the at least a third person entering the environment of the electronic device (see Kim Figs. 22, 23, 33, 34, 43A, and 43B, and paras. 0173-0180, 0231-0237, and  0273-0277, where content is changed when a young third person is now watching).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the teaching of Kim’s multiple person detection and content presentation on the previously partially viewed content of Shimy, as modified by the gaze detection teaching of Cho, because it is predictable that parents would want to restrict the content watched by their children using Kim’s technology to terminate adult content when children enter a room and automatically switch to appropriate previously partially consumed content for the entire family to enjoy.  Doing so would predictably benefit the family by protecting children from accidentally watching inappropriate content.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Xie, US 2013/0318475 A1 (hereinafter referred to as “Xie”).

Regarding claim 6, Shimy discloses further comprising authenticating, with an authentication system of the electronic device, the authorized user of the electronic device and omitting authentication of the at least one other person (see Shimy paras. 0113 and 0114, where at least one scenario involves a known user being authenticated and an unknown user not authenticated).
Shimy does not explicitly disclose when one or more user settings prevent locking of the electronic device.
However, Xie discloses when one or more user settings prevent locking of the electronic device (see Xie para. 0023, where “. . . the operator is willing to deactivate the screen-locking program 21 . . .”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the screen locking settings of Xie to permit the users of Shimy, as modified by Cho, to decide their screen locking preference, because it is predictable that doing so would improve the usability of the electronic display device.  Furthermore, Xie states “. . . pressing the button 12 to send a pressing signal to the processing unit 15 may use the electronic device to control the method for unlocking the touch screen for deactivating the screen-locking program 21, therefore the operator can operate the functions, such as adjusting the time-axis of a video playing software, expected by himself through the touching operations to the electronic device 1” (see Xie para. 0023).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Tsang, US 2016/0182579 A1 (hereinafter referred to as “Tsang”).

Regarding claim 7, Shimy does not explicitly disclose wherein the content comprises prior communications between the authorized user and the at least one other person.
However, Tsang discloses wherein the content comprises prior communications between the authorized user and the at least one other person (see Tsang para. 0129, where “. . . the historical text messages, are presented in the communication window 424 of the screen image 442 of U3 such that user U3 may review the historical communication to understand the collaboration history”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the text message history display technique of Tsang to the electronic display device of Shimy, as modified by Cho, because it is predictable that communication disagreements can be more easily resolved by storing and presenting a communication history for both users to review and conclude the communication disagreement.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Makela, US 2005/0166161 A1 (hereinafter referred to as “Makela”).

Regarding claim 8, Shimy discloses wherein the presenting of the content previously partially consumed by the authorized user and the at least one other person occurs concurrently with another presentation of other content, further comprising emphasizing the content previously partially consumed by the authorized user and the at least one other person to identify the content previously partially consumed by the authorized user and the at least one other person as previously consumed content (see Shimy Fig. 10, and paras. 0147-0149, where “[b]y selecting option 1032, a user or users may continue the last activity the user or users performed before becoming active users at the current device” which comprises the emphasizing, and “display 1000 may include media 1040, media listings 1050, and advertisement 1060” which comprises another presentation of other content).
Shimy does not explicitly disclose highlighting.
Makela discloses highlighting (see Makela para. 0034, where a file name on a screen is highlighted).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the highlighting technique of Makela to further emphasize the previously consumed content of Shimy, as modified by Cho, because it is predictable that the additional emphasis from Makela’s highlighting would make it easier for the user to see the content that the user wants to finish consuming as the user’s eyes will be drawn to the additional highlighting. 

Regarding claim 9, Shimy discloses operation occurs only after the authorized user and the at least one other person are identified (see Shimy paras. 0113 and 0114, where at least one scenario involves blocking unknown and/or unidentified users).
Shimy does not explicitly disclose highlighting.
Makela discloses highlighting (see Makela para. 0034, where a file name on a screen is highlighted).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho and Makela as applied to claim 9 above, and in further view of Mizutani et al., US 2006/0056666 A1 (hereinafter referred to as “Mizutani”).

Regarding claim 10, Shimy does not explicitly disclose determining whether the authorized user and the at least one other person intend to be identified by determining whether the authorized user and the at least one other person are looking in a predefined direction.
However, Mizutani discloses determining whether the authorized user and the at least one other person intend to be identified by determining whether the authorized user and the at least one other person are looking in a predefined direction (see Mizutani para. 0040, where “. . . the motion of the person approaching the MFP 1 indicates that the person looks at a direction of the camera 19”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the motion and looking determination technique of Mizutani in the authentication of Shimy, as modified by Cho and Makela, because it is predictable that doing so would improve the efficiency of the electronic display device by only devoting resources to identifying and/or authenticating the people in the images who are looking in the direction of the camera.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of Cadena Vedova et al., US 2015/0067721 A1 (hereinafter referred to as “Cadena Vedova”).

Regarding claim 11, Shimy discloses further comprising receiving, at a user interface of the electronic device, one or more edits to the content previously partially consumed by the authorized user and the at least one other person (see Shimy Fig. 13, and paras. 0161 and 0162, where content may be edited), and 
Shimy does not explicitly disclose transmitting, with a wireless communication circuit of the electronic device, the one or more edits to a remote electronic device belonging to the at least one other person.
However, Cadena Vedova discloses transmitting, with a wireless communication circuit of the electronic device, the one or more edits to a remote electronic device belonging to the at least one other person (see Cadena Vedova Figs. 1-3 and paras. 0013, 0018, 0026-0031, where a video is edited and transmitted to a mobile phone using a cellular network).
It would have been obvious to one of ordinary skill in the art at the time of filing to transmit the edited content of Shimy, as modified by Cho, using Cadena Vedova’s server, cellular network, and mobile phone, because it is predictable that parents would want to protect younger users from potentially obscene material when they watch content in a different location on a mobile phone.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al., US 2011/0069940 A1 (hereinafter referred to as “Shimy”) in view of Auxer et al., US 2019/0141399 A1 (hereinafter referred to as “Auxer”) and Rouse et al., US 2011/0258706 A1 (hereinafter referred to as “Rouse”).

Regarding claim 12, Shimy discloses an electronic device (see Shimy Fig. 4, and paras. 0064 and 0065, where “media device 300” comprises “wireless user communications device 406”), comprising: 
one or more sensors identifying at least one authorized user of the electronic device within an environment of the electronic device (see Shimy paras. 0050, 0052, 0102, 0147, and 0148, where “detecting circuitry 307” is “capable of detecting and/or identifying a user or users” using “one or more microphone and/or camera”) and at least one other person within the environment of the electronic device (see Shimy Fig. 8, and paras. 0116, 0117, and 0119, where multiple active users are detected, identified, and tracked); 
a user interface (see Shimy Figs. 1-4, and paras. 0035, 0057, 0058, and 0186, where a “user may control the control circuitry 304 using user input interface 310”); and 
one or more processors, operable with the user interface and retrieving content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content when both the at least one authorized user of the electronic device and the at least one other person were within the environment of the electronic device (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”); 
the one or more processors changing a content presentation on the user interface to repeat presentation of the content upon detecting both the at least one authorized user of the electronic device and the at least one other person are within the environment of the electronic device (see Shimy Figs. 1-4, and paras. 0036, 0046, 0061, 0064, 0065, 0139, and 0140, where the content is displayed on “display 312” of “media device 300”, and content is repeated for users based on their “progress”).
Shimy does not explicitly disclose by a first content delivery application; the one or more processors, upon determining that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content, selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application.
However, Auxer discloses by a first content delivery application; the one or more processors, upon determining that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable for presentation of the content; and using the second content delivery application (see Auxer paras. 0071 and 0145, where it is determined that the user does not have access to the application that streams the desired content; and a plurality of applications are available and each can be selected).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Auxer to determine whether or not the user still has access to the partially consumed content of Shimy, because it is predictable that convenience is improved by automatically determining the licensing rights of the content so that the user would immediately know which application has those rights and whether the user has access to that application.
Furthermore, Rouse discloses selecting a second content delivery application that is different from the first content delivery application; and using the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Rouse to continue consuming the partially consumed content of Shimy, as modified by Auxer, because it is predictable that users would benefit from being able to finish consuming their content by simply switching applications when the previous application is no longer available and/or convenient to use.

Regarding claim 16, Shimy discloses pausing presentation, of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content, receiving user input canceling the presentation of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content, and ceasing presentation, in response to the user input, of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content (see Shimy Fig. 11 and paras. 0157 and 0158, where users may provide input to the electronic display device to pause or change the content).
Shimy does not explicitly disclose the first content delivery application and the second content delivery application.
However, Auxer discloses the first content delivery application and the second content delivery application (see Auxer paras. 0071 and 0145, where it is determined that the user does not have access to the application that streams the desired content; and a plurality of applications are available and each can be selected); and Rouse also discloses the first content delivery application and the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the pause and change content functionality of Shimy to the content delivery applications of both Auxer and Rouse, because it is predictable that doing so would improve the functionality and ease of use of those content delivery applications.  It is very predictable that users would want to pause, cancel, and/or change content, because users have done so for decades and therefore expect these functions in content delivery applications.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Auxer and Rouse as applied to claim 12 above, and in further view of Xu et al., US 2014/0344734 A1 (hereinafter referred to as “Xu”).

Regarding claim 13, Shimy does not explicitly disclose changing the content presentation by creating a new folder with shortcuts to the second content delivery application.
However, Rouse discloses changing the content presentation (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).
Furthermore, Xu discloses creating a new folder with shortcuts to the second content delivery application (see Xu paras. 0029 and 0043, where a new folder is created for the shortcuts of the application programs).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the folder creation of Xu to organize the applications of Shimy and Auxur and Rouse, because it is predictable that doing so would improve the efficiency by which users find their desired application by grouping similar and/or related applications in the same newly created folder.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Auxer and Rouse as applied to claim 12 above, and in further view of Casey et al., US 2016/0227295 A1 (hereinafter referred to as “Casey”).

Regarding claim 14, Shimy discloses presenting an amount of the content previously presented on the user interface of the electronic device with which both the authorized user of the electronic device and the at least one other person previously consumed the content (see Shimy Fig. 3, and paras. 0049, 0139 and 0140, where “processors” implement “. . . if the two groups of users reunite at a particular device (e.g., the original device or the other device), the content may be provided from substantially the point in the content where the user who made the least progress in the content left off”).
Shimy does not explicitly disclose presenting, with the second content delivery application, an amount of the content previously presented on the user interface of the electronic device by the first content delivery application the content sufficient to remind of an identity of the content previously presented on the user interface of the electronic device by the first content delivery application.
However, Auxer discloses the first content delivery application and the second content delivery application (see Auxer paras. 0071 and 0145, where it is determined that the user does not have access to the application that streams the desired content; and a plurality of applications are available and each can be selected); and Rouse also discloses the first content delivery application and the second content delivery application (see Rouse paras. 0091 and 0094, where the user can use a new application to finish consuming the content).
Furthermore, Casey discloses presenting an amount of the content previously presented on the user interface of the electronic device the content sufficient to remind of an identity of the content previously presented on the user interface of the electronic device (see Casey Abstract and paras. 0016-0020, where key frames are displayed while seeking to the desired temporal location of the content).
It would have been obvious to one of ordinary skill in the art at the time of filing to display the key frame animations of Casey while waiting for the electronic display device of Shimy, as modified by Auxer and Rouse, to find the users’ desired temporal location of the previously partially consumed content, because Casey states “. . . presenting an animated sequence creates an improved user experience during seek wait times” (see Casey para. 0020).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Auxer and Rouse as applied to claim 12 above, and in further view of Kelly et al., US 2012/0310783 A1 (hereinafter referred to as “Kelly”).

Regarding claim 15, Shimy does not explicitly disclose the first content delivery application for the content comprising one of an electronic book reader application or an audiobook application and the second content delivery application for the content comprising another of the electronic book reader application or the audiobook application.
However, Kelly discloses the first content delivery application for the content comprising one of an electronic book reader application or an audiobook application and the second content delivery application for the content comprising another of the electronic book reader application or the audiobook application (see Kelly para. 0002, where “[m]odern media player applications provide graphical user interfaces for browsing, selecting, accessing or playing media content, such as music, video, audiobooks, electronic books, ringtones and applications”).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the music, audiobook, electronic books, and ringtone media player applications of Kelly to the device of Shimy, as modified by Auxer and Rouse, because it is predictable that doing so would improve the user experience by offering users additional sources for content to consume.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Cho as applied to claim 1 above, and in further view of VanBlon et al., US 2019/0311512 A1 (hereinafter referred to as “VanBlon”).

Regarding claim 21, Shimy does not explicitly disclose further comprising ceasing the presenting the content on the display of the electronic device in response to detecting at least one person of the person and the at least one other person looking away from the electronic device.
However, VanBlon discloses further comprising ceasing the presenting the content on the display of the electronic device in response to detecting at least one person of the person and the at least one other person looking away from the electronic device (see VanBlon Figs. 4 and 11, and paras. 0075-0077, and claims 12 and 17, where content ceases if user looks away from display).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the display technique of VanBlon to cease the display of Shimy’s content, as modified by Cho, when users look away, because it is predictable that doing so would improve convenience by allowing users to automatically pause content without having to press a button but by merely looking away.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy in view of Auxer and Rouse as applied to claim 12 above, and in further view of Githiru, Titus, "How to Solve Content Not Available in Your Country" https://techweez.com/2018/03/05/solve-content-not-available-country/ (March 5, 2018) (hereinafter referred to as “Githiru”).

Regarding claim 26, Shimy does not explicitly disclose wherein the one or more processors determine that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable by determining that the electronic device is in a geographic location where the first content delivery application is unavailable and select a web browser as the second content delivery application that is different from the first content delivery application to stream the content.
However, Githiru discloses wherein the one or more processors determine that the first content delivery application with which both the at least one authorized user of the electronic device and the at least one other person consumed the content is unavailable by determining that the electronic device is in a geographic location where the first content delivery application is unavailable and select a web browser as the second content delivery application that is different from the first content delivery application to stream the content (see Githiru pgs. 2-5, where, for example, it is determined that videos from delivery applications BBC iPlayer and/or YouTube are not available in the users’ country, so then that content is instead accessed using another delivery application, such as a “VPN” website, “proxy website,” and/or “browser extension,” which retrieves the content from Youtube and/or BBC iPlayer and then retransmits the content to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the “VPN” website, “proxy website,” and/or “browser extension” technology of Githiru to access the content of Shiny, as modified by Auxer and Rouse, when that content is unavailable in the users’ country, because it is predictable that the users would benefit from the added convenience of being able to finish viewing the content without having to travel great distances to the appropriate country for that content. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663